SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 8,
2009, by and among Oxygen Biotherapeutics, Inc., a Delaware corporation (the
“Company”), and the investors identified on the signature pages hereto (each, an
“Investor” and collectively, the “Investors”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration available under Section 4(2) of the
Securities Act (as defined below) and Rule 506 promulgated thereunder, the
Company desires to issue and sell to each Investor, and each Investor, severally
and not jointly, desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I.
DEFINITIONS

1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.

“Additional Commitment Shares” means (a) 40,000,000 shares of Common Stock if
the Warrant Condition is not satisfied as of the Initial Closing Date, or (b)
means 60,000,000 shares of Common Stock if the Warrant Condition is satisfied as
of the Initial Closing Date, as that number of shares (either 40,000,000 or
60,000,000) is adjusted from time to time pursuant to Section 2.3 hereof.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
an Investor, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Investor will be
deemed to be an Affiliate of such Investor.

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the state of
North Carolina are authorized or required by law or other governmental action to
close.

“Commission” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------



Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

“Disclosure Materials” means the SEC Disclosure Documents and the Company’s
Schedules to this Agreement, collectively.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles.

“Initial Closing” shall have the meaning assigned to such term in Section 2.1
hereof.

“Initial Closing Date” shall have the meaning assigned to such term in Section
2.1 hereof.

“Installment Notice” shall have the meaning assigned to such term in Section
2.2(a) hereof.

“Installment Payment” means an amount in US dollars equal to the number of
Additional Commitment Shares to be sold and purchased at each of the Subsequent
Closing multiplied by the Share Purchase Price in effect at the time of each
such Subsequent Closing.

“Installment Shares” means the total number of Additional Commitment Shares, as
the same may be adjusted from time to time pursuant to Section 2.3, multiplied
by the Milestone Ratio.

“Intellectual Property Rights” means the ownership or right to use patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights in connection with the
respective businesses of the Company and the Subsidiaries as described in the
SEC Disclosure Documents.

“Investor Nominee” has the meaning set forth in Section 4.10.

“Investor Party” has the meaning set forth in Section 4.5.

“Knowledge” means, with respect to any statement made to the knowledge of a
party, that the statement is based upon actual knowledge of the officers of such
party having responsibility for the matter or matters that are the subject of
the statement, after due inquiry.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.5.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or

2

--------------------------------------------------------------------------------



otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) an
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under any Transaction Document.

“Milestone” means any one of the product development, product licensing, or
regulatory events listed on Appendix A attached hereto (and incorporated herein
by this reference).

“Milestone Ratio” means that portion of the Additional Commitment Shares
allocated to each Milestone, which is listed on Appendix A attached hereto.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Disclosure Documents” has the meaning set forth in Section 3.1(g).

“Securities Act” means the Securities Act of 1933, as amended.

“Share Purchase Price” means $0.25 per share of Common Stock, as the same may
adjusted from time to time pursuant to Section 2.3.

“Shares” means the aggregate number of shares of Common Stock that may be
purchased and sold under Section 2.1 and Section 2.2, which is, in the
aggregate, a minimum of 60,000,000 shares and a maximum of 80,000,000 shares, as
that number of shares is adjusted from time to time pursuant to Section 2.3
hereof.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers; provided, that in no event shall the sale of any Shares to be received
but not yet delivered pursuant to a pending Subsequent Closing be deemed a Short
Sale.

“Subsequent Closing” shall have the meaning assigned to such term in Section
2.2(b) hereof.

“Subsequent Closing Date” shall have the meaning assigned to such term in
Section 2.2(b) hereof.

3

--------------------------------------------------------------------------------



“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Stock Market, or OTC Bulletin Board on which the
Common Stock is listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

“Warrant Condition” means the holders of Company warrants outstanding as of the
date hereof to purchase 60,000,000 shares of Common Stock at prices ranging from
$0.245 per share to $0.47 per share have tendered to the Company signed
agreements pursuant to which they agree to exchange said warrants for cash and
Common Stock pursuant to the offer described in Section 4.8 hereof.

ARTICLE I.
PURCHASE AND SALE

2.1        Initial Installment. At the Initial Closing (defined below), the
Company shall deliver or cause to be delivered to the Investors 20,000,000
shares of Common Stock, and the Investors shall deliver or cause to be delivered
to the Company by wire transfer to an account designated in writing by the
Company prior to the Initial Closing US$5,000,000. The closing on this initial
sale and purchase (the “Initial Closing”) shall take place at the offices of
Parsons, Behle & Latimer, 201 South Main Street, Suite 1800, Salt Lake City,
Utah 84111 (i) at 1:00 p.m. local time on July 10, 2009, or (ii) at such other
time and place or on such date as the Investors and the Company may agree upon
(the “Initial Closing Date”).

2.2        Subsequent Installments. After the sale and purchase of Common Stock
pursuant to Section 2.1 and subject to the terms and conditions of this
Agreement, the Company shall sell and issue to the Investors and the Investors
shall be obligated to purchase from the Company the Additional Commitment Shares
at the Share Purchase Price. Additional closings shall be held from time to time
after the Initial Closing with respect to the Additional Commitment Shares on
the terms and conditions set forth in this Section 2.2.

(a)       In the event any one of the Milestones is achieved, the Company shall
promptly give written notice to the Investors in the form attached hereto as
Appendix B (the “Installment Notice”).

(b)       On the 20th Business Day following the date on which an Installment
Notice is given to the Investors, a closing (a “Subsequent Closing”) shall take
place at the offices of Parsons, Behle & Latimer, 201 South Main Street, Suite
1800, Salt Lake City, Utah 84111 (i) at 1:00 p.m. local time on that date, or
(ii) at such other time and place or on such date as the Investors and the
Company may agree upon (a “Subsequent Closing Date”), and at each such
Subsequent Closing the Company shall deliver or cause to be delivered to the
Investors the Installment Shares, and the Investors shall deliver or cause to be
delivered to the Company by wire transfer to an account designated in writing by
the Company prior to each Subsequent Closing the Installment Payment.

4

--------------------------------------------------------------------------------



(c)       The obligation of the Investors to purchase any of the Additional
Commitment Shares not previously purchased under this Section 2.2 shall
terminate in accordance with the terms set forth in Appendix A.

2.3        Certain Adjustments. If the Company: (a) pays a stock dividend or
otherwise make a distribution or distributions on shares of its outstanding
Common Stock, (b) subdivides outstanding shares of Common Stock into a larger
number of shares, (c) combines (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (d)
issues by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then in each case (i) the Share Purchase Price (as
previously adjusted) shall be adjusted to an amount equal to the Share Purchase
Price (as previously adjusted) multiplied by a fraction of which the numerator
shall be the number of shares of Common Stock (excluding treasury shares, if
any) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event (excluding treasury shares, if any), and (ii) the number of Additional
Commitment Shares that are or may be sold to the Investors (as previously
adjusted) shall be adjusted to an amount equal to that number of shares
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately after such event (excluding treasury
shares, if any) and the denominator shall be the number of shares of Common
Stock (excluding treasury shares, if any) outstanding immediately before such
event. Any adjustment made pursuant to this Section 2.3 shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1        Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each Investor:

(a)        Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(b)        Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it

5

--------------------------------------------------------------------------------



of the transactions contemplated thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company in connection therewith. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(c)        No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s certificate of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(d)        Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the shareholder action contemplated by Section 4.9, and (ii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act and under applicable state securities
statutes pertaining to the purchase and sale contemplated by this Agreement.

(e)        Issuance of the Shares. The Shares have been, or will be as of the
Initial Closing Date and each Subsequent Closing Date, duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
Except as provided for in Section 4.9, below, the Company has reserved from its
duly authorized capital stock the Shares issuable pursuant to this Agreement.
The Common Stock of the Company and the Shares are not subject to any preemptive
or similar rights to subscribe for or purchase securities.

(f)        Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans, is as set forth in Schedule

6

--------------------------------------------------------------------------------



3.1(f). No securities of the Company are entitled to preemptive or similar
rights, and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed on Schedule
3.1(f), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of the Company’s capital
stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of its capital stock,
or securities or rights convertible or exchangeable into shares of Common Stock.
Except as disclosed on Schedule 3.1(f), the issue and sale of the Shares to the
Investors will not, immediately or with the passage of time, obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and non-assessable, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares to the Investors.
Except as contemplated by Section 4.8, there are no stockholder agreements,
voting agreements, or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the Knowledge of the
Company, between or among any of the Company’s stockholders.

(g)        SEC Disclosure Documents; Financial Statements. The Company has filed
all reports required to be filed by the Company under the Securities Act and the
Exchange Act for the twenty-four months preceding the date of this Agreement and
will file all reports required to be filed by the Company under the Securities
Act and the Exchange Act through the last Subsequent Closing Date (such reports,
as amended, collectively, the “SEC Disclosure Documents”). As of their
respective dates, the SEC Disclosure Documents have complied or will comply in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Disclosure Documents, when filed, contained or
will contain any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Disclosure Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing and were (and will be) prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments. The Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

(h)        Press Releases. The press releases disseminated by the Company during
the two (2) years preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or

7

--------------------------------------------------------------------------------



necessary in order to make the statements therein, in light of the circumstances
under which they were made not misleading.

(i)        Material Changes. Except as set forth in Schedule 3.1(i), since the
date of the latest unaudited financial statements included within the SEC
Disclosure Documents, (i) there has been no event, occurrence or development
that has had or that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, and (C) other liabilities that would not, individually
or in the aggregate, have a Material Adverse Effect, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) except as
contemplated by Section 4.8, the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, other than dividends paid in the ordinary course on outstanding series of
the Company’s preferred stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued in
the ordinary course as dividends on outstanding preferred stock and pursuant to
existing Company stock option plans or executive and director compensation
arrangements. The Company does not have pending before the Commission any
request for confidential treatment of information.

(j)        Litigation. There is no Action that (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or (ii) that could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any director or officer thereof
(in his or her capacity thereof), is or has been during the ten-year period
prior to the date hereof the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such).

(k)        Labor Relations. No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company.

(l)        Compliance. The Company (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company under), nor has
the Company received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case of (i),

8

--------------------------------------------------------------------------------



(ii) and (iii) above as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company is in
compliance with all effective requirements of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance, individually or in the aggregate, could not
have or reasonably be expected to result in a Material Adverse Effect.

(m)        Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its businesses as described
in the SEC Disclosure Documents, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and the Company has not
received any notice of proceedings relating to the revocation or modification of
any such permits.

(n)        Title to Assets. The Company does not own any real property. The
Company has good and marketable title in all personal property owned by it that
is material to its business, free and clear of all Liens, except for Liens
described in Schedule 3.1(n) and Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company. Any real property and facilities held
under lease by the Company are held under valid, subsisting and enforceable
leases of which the Company is in compliance, except as could not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.

(o)        Patents and Trademarks. The Company has, or has the right to use, all
Intellectual Property Rights that are necessary or material for use in
connection with its business and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. The Company has not received a written notice that the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any Person. All such Intellectual Property Rights are enforceable and,
to the knowledge of the Company, do not violate or infringe the Intellectual
Property Rights of others in any respect that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and, to
the Knowledge of the Company, there is no existing infringement by another
Person of any of the Company’s Intellectual Property Rights.

(p)        Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

(q)        Transactions With Affiliates and Employees. Except as set forth in
the SEC Disclosure Documents, none of the officers or directors of the Company
and, to the Knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring

9

--------------------------------------------------------------------------------



payments to or from any officer, director or such employee or, any entity in
which any officer, director, or, to the knowledge of the Company, any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(r)        Certain Fees. Except as described in Schedule 3.1(r), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

(s)        Acknowledgment Regarding Investors’ Purchase of Shares. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Investor is acting as financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Investors’ purchase
of the Shares. The Company further represents to each Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

3.2        Representations and Warranties of the Investors. Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as of the date hereof, as of the Initial Closing Date, and as of each
Subsequent Closing Date the following:

(a)        Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
This Agreement has been duly executed by such Investor, and when delivered by
such Investor in accordance with terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b)        Investment Intent. Such Investor is acquiring the shares of Company
Common Stock as principal for its own account for investment purposes only and
not with a

10

--------------------------------------------------------------------------------



view to or for distributing or reselling such shares or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such shares in compliance with
applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Shares purchase hereunder for any period
of time. Such Investor is acquiring the Shares hereunder in the ordinary course
of its business. Such Investor does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Shares
purchased hereunder.

(c)        Investor Status. Such Investor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.

(d)        General Solicitation. Such Investor is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the offered Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e)        Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Company;
(ii) access to information about the Company and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

(f)        Independent Investment Decision. Such Investor has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.

(g)        Certain Trading Activities. Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the time that such Investor was first contacted by
the Company regarding an investment in the Company. Such Investor covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed.

The Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

11

--------------------------------------------------------------------------------



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1        (a)        Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Shares other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.

(b)        Certificates evidencing the Shares will contain the following legend
(or other notation to the same effect):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares.

4.2        Furnishing of Information. As long as any Investor owns the Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell the Shares under Rule 144. The Company further covenants that
it will take

12

--------------------------------------------------------------------------------



such further action as any holder of Shares may reasonably request, all to the
extent required from time to time to enable such Person to sell the Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

4.3        Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors.

4.4        Securities Laws Disclosure; Publicity. By 9:00 a.m. (Eastern Time) on
the Business Day following the execution of this Agreement, and by 9:00 a.m.
(Eastern Time) on the Business Day following the Initial Closing Date and each
Subsequent Closing Date, the Company shall issue press releases disclosing the
transactions contemplated hereby and the applicable closing. On the Business Day
following the execution of this Agreement the Company will file a Current Report
on Form 8-K disclosing the material terms of the Transaction Documents (and
attach as exhibits thereto the Transaction Documents), and on the Business Day
following the Initial Closing Date and each Subsequent Closing Date the Company
will file an additional Current Report on Form 8-K to disclose the applicable
closing. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed.

4.5        Indemnification of Investors. The Company will indemnify and hold the
Investors and their directors, officers, shareholders, partners, employees and
agents (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
such Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.

4.6        Use of Proceeds. The Company will use the net proceeds from the sale
of the Shares hereunder for repurchase of outstanding warrants, fund product
development, fund regulatory applications and reviews, and payment of trade
payables and accrued expenses in the ordinary course of the Company’s business
and consistent with prior practices, and not for any other purpose.

4.7        Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing and trading of its Common Stock on the OTC
Bulletin Board (or another nationally recognized Trading Market). The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will include in such application the Shares, and will
take such other action as is necessary or desirable in the opinion of the
Investors to cause all of the Shares to be listed on such other Trading Market
as promptly as possible. The Company will use best efforts and take all action
reasonably necessary to continue

13

--------------------------------------------------------------------------------



the listing and trading of its Common Stock on the Trading Market on which the
Common Stock is currently listed or quoted and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of such Trading Market.

4.8        Repurchase of Warrants. During the period beginning on the date
hereof and ending no later than the Initial Closing Date, the Company intends to
make an offer to the holders of outstanding warrants to purchase 120,511,919
shares of Common Stock to exchange the warrants for cash and restricted Common
Stock of the Company. Any provision of this Agreement to the contrary
notwithstanding, each Investor consents to such offer and exchange. The Company
covenants and agrees that each offer and exchange of cash and Common Stock for
warrants will include an undertaking by the holder of the warrants to offer any
shares of Common Stock received in the exchange to the Investors at the then
prevailing bid price or market price for the Common Stock before placing a sell
order for such shares in the Trading Market.

4.9        Authorized Shares. On or before December 31, 2009, the Company shall
take all action required by its certificate of incorporation, bylaws, and
applicable law to hold a meeting of its shareholders for the purpose of
approving an increase in the number of authorized shares of Common Stock, a
reverse split or share consolidation with respect to the issued and outstanding
shares of Common Stock, or both, so that after such action there shall be
authorized and unissued shares of Common Stock sufficient in number to issue all
of the Shares that may be sold under this Agreement. In the event the Company
fails to obtain shareholder approval of any of the foregoing actions, the
Investors shall have no obligation to purchase Shares at a Subsequent Closing to
the extent the Company does not have a sufficient number of authorized and
unissued shares of Common Stock to effect delivery of Shares to be purchased at
the Subsequent Closing.

4.10        Director Position. Within five Business Days following the
Subsequent Closing Date where the sum of the payment paid for Shares at that
closing and the payments for all Shares sold in Subsequent Closings prior to
that closing equals or exceeds US$5,000,000, the Investors shall designate by
written notice signed by all Investors (the “Nominee Notice”) a person that the
Investors propose for election to the board of directors of the Company (the
“Investor Nominee”). Within 10 Business Days following the date the Company
receives the Nominee Notice, the Investor Nominee shall deliver to the Company a
biography covering the preceding 10 years and such other background and other
information that the Company may reasonably request. Within 20 Business Days
following the Company’s receipt of the Nominee Notice, the board of directors of
the Company shall take all action required by its certificate of incorporation,
bylaws, and applicable law to increase the number of persons then comprising the
board of directors by one and electing the Investor Nominee to the vacancy
thereby created. The provisions of this Section 4.10 to the contrary
notwithstanding, in no event shall the Company be required to elect as a
director any Investor Nominee that it reasonably rejects as a director due to
that Investor Nominee’s prior involvement in any Proceeding.

14

--------------------------------------------------------------------------------



ARTICLE V.
CONDITIONS PRECEDENT

5.1        Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Initial Closing
and each Subsequent Closing is subject to the satisfaction or waiver by such
Investor of each of the following conditions:

(a)        Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of the Initial Closing Date and each Subsequent
Closing Date as though made on and as of such date;

(b)        Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Initial Closing Date and each Subsequent Closing Date;

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;

(d)        Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in (i) an adverse effect on the legality, validity or enforceability of
any Transaction Document, or (ii) a Material Adverse Effect;

(e)        No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Business Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market; and

(f)        Company Shares. The Company shall have delivered the Shares in
accordance with Section 2.1 or Section 2.2, as applicable.

5.2        Conditions Precedent to the Obligations of the Company to sell
Shares. The obligation of the Company to sell Shares at the Closing is subject
to the satisfaction or waiver by the Company of each of the following
conditions:

(a)        Representations and Warranties. The representations and warranties of
each Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Initial Closing Date and each
Subsequent Closing Date as though made on and as of such date;

(b)        Performance. Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction

15

--------------------------------------------------------------------------------



Documents to be performed, satisfied or complied with by such Investor at or
prior to the Initial Closing Date and each Subsequent Closing Date;

(c)        No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents; and

(d)        Investors Payment. Each Investor shall have delivered its portion of
the purchase price for the Shares in accordance with Section 2.1 or Section 2.2,
as applicable.

ARTICLE VI.
MISCELLANEOUS

6.1        Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Shares.

6.2        Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

6.3        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:30 p.m. (Eastern time) on
a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:30
p.m. (Eastern time) on any Business Day, (c) two Business Days following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

        If to the Company: Oxygen Biotherapeutics, Inc.
2530 Meridian Parkway, Suite 3005
Durham, North Carolina 27713
Attn: Chief Executive Officer
Facsimile: (419) 710-8764         If to an Investor: To the address set forth
under such Investor’s name
on the signature pages hereof,

16

--------------------------------------------------------------------------------



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4        Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors holding or entitled to purchase hereunder at least
two-thirds of the Shares. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Investor to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.

6.5        Termination. This Agreement may be terminated prior to the Initial
Closing or any Subsequent Closing:

(a)        by written agreement of the Investors and the Company; and

(b)        by the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, if the applicable closing shall not have taken
place at the time specified in Section 2.1 or Section 2.2, as applicable;
provided, that the right to terminate this Agreement under this Section 6.5(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the applicable closing to occur on or before such time.

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6        Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.7        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”

17

--------------------------------------------------------------------------------



6.8        No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, or may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (as to each
Investor Party).

6.9        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the state of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the city of Durham, Durham County, state of North
Carolina (the “North Carolina Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the North Carolina Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such North Carolina Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

6.10        Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Initial Closing, each Subsequent Closing, and
the delivery of the Shares.

6.11        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by image file attached to an email, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page or image file of the signature page were an
original thereof.

6.12        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and

18

--------------------------------------------------------------------------------



provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.

6.13        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

6.14        Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR THE COMPANY FOLLOWS]

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

OXYGEN BIOTHERAPEUTICS, INC.

By:    /s/ Chris J. Stern

Name: Chris J. Stern

Title: Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

        NAME OF INVESTOR:      Vatea Fund, Segregated Portfolio

            By:   /s/ Gregory Pepin   Name:  Gregory Pepin   Title:  Managing
Director


Investment Amount Payable at the Initial Closing
and each Subsequent Closing:

$5,000,000 and up to $15,000,000 at subsequent closings


ADDRESS FOR NOTICE     c/o:       Street:       City/State/Zip:       Attention:
      Tel:       Fax:       Email:       DELIVERY INSTRUCTIONS   (if different
from above)     c/o:       Street:       City/State/Zip:       Attention:      
Tel:  

21

--------------------------------------------------------------------------------



APPENDIX A

MILESTONES

The dates listed in the following table (the “Target Dates”) are the estimated
dates by which the corresponding Milestone will be accomplished. If a Milestone
is not achieved by its corresponding Target Date, that date shall automatically
be extended to the date that is three calendar months following the Target Date
(the “Extended Target Date”), without any action by the Company or Investors.
Thereafter, if a Milestone is not achieved by its corresponding Extended Target
Date, the Company and Investors shall negotiate in good faith agreement on a new
Target Date for the Milestone; provided, however, except as otherwise set forth
in the following table or the notes thereto, if the Company and Investors are
unable to reach agreement on a new Target Date for the Milestone within 30 days
following the Extended Target Date, the Investors shall have no obligation to
purchase any Shares with respect to that Milestone should it subsequently be
achieved. The termination of the obligation of the Investors to purchase Shares
in respect of a Milestone pursuant to this paragraph shall not affect in any way
the obligation of the Investors to purchase Shares in respect of any other
Milestone.

The obligation of the Investors to purchase any of the Additional Commitment
Shares not previously purchased under Section 2.2 shall terminate on September
30, 2011; provided, however, the Investors are obligated to purchase any such
shares that are the subject of an Installment Notice given on or before that
date, even though the Subsequent Closing Date is after.

Milestone
Description Milestone
Ratio* Target
Date       A.       Pursuant to the application for Orphan Medicinal Product
Designation filed by the Company with the US FDA or its European, Swiss, or
Israeli equivalents, Oxycyte is designated an orphan drug for the indication of
traumatic brain injury by such agency 0.03* 31-09-09 B.       Written license
with unaffiliated party for distribution of cosmetic product that provides for
license fee payments totaling US$500,000 within three months of contract date,
exclusive of royalties 0.04* 31-12-09 C.       OTC New Drug or device
Application for cream/ointment to treat acne or rosacea or skin cut/abrasion is
approved by US FDA (“OTC Product”) 0.04* 28-02-10 D.       Written license with
unaffiliated party for distribution of OTC Product that provides for license fee
payments totaling US$500,000 within three months of contract date, exclusive of
royalties 0.04* 28-02-10 E.       Clinical trial for Oxycyte in traumatic brain
injury approved by the US FDA 0.10 31-03-11 F.       Written license with
unaffiliated party for distribution of Oxycyte that provides for license fee
payments totaling US$1,000,000 within three months of contract date, exclusive
of royalties. 0.25 30-09-10 G.       Battlefield exception for sale and use of
Oxycyte issued by any of the US armed forces, NATO, or the Israel Defense Forces
0.25 30-06-11 H.       Common stock of Company listed on any of the AMEX, NYSE
or Nasdaq markets 0.25 30-06-10

*       Any other provision of this Appendix A to the contrary notwithstanding,
if Oxycyte is not designated an orphan drug (Milestone A in the table) on or
before its Extended Target Date, Milestone A shall be automatically deleted from
the table without any action by the Company or Investors, and the Milestone
Ratios for Milestones B, C and D shall automatically increase to 0.05 for each.
If prior to this change a Subsequent Closing has been held with respect to any
of Milestones B, C or D, then within 10 Business Days following the Extended
Target Date of Milestone A, a further Subsequent Closing will be held pursuant
to Section 2.2(b) for the additional Shares issuable in respect of the Milestone
for which a Subsequent Closing has occurred (being Milestone B, C or D)
resulting from the increase in the applicable Milestone Ratio.

22

--------------------------------------------------------------------------------



APPENDIX B

INSTALLMENT NOTICE

OXYGEN BIOTHERAPEUTICS, INC.

This INSTALLMENT NOTICE is given pursuant to Section 2.2(a) of the Securities
Purchase Agreement dated June 8, 2009 (the “Agreement”), by and among Oxygen
Biotherapeutics, Inc., a Delaware corporation (the “Company”), and the investors
identified on the signature pages thereto (each, an “Investor” and collectively,
the “Investors”). All capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such terms in the Agreement. The undersigned
hereby declares and represents the following:

1.        The undersigned is the duly appointed Chief Executive Officer or Chief
Financial Officer of the Company.

2.        Except as set forth on the schedules attached hereto or in the SEC
Disclosure Documents, the representations and warranties of the Company set
forth in the Agreement are true and correct in all material respects as though
made on and as of the date hereof, except for representations and warranties
expressly made as of a particular date.

3.        The Company has achieved the following Milestone(s):

23

--------------------------------------------------------------------------------



4.       The Subsequent Closing Date under Section 2.2(b) is
___________________________, the aggregate number of Installment Shares to be
issued to Investors at the Subsequent Closing is
______________________________________, and the Installment Payment to be paid
to the Company by the Investors is US$_______________________________.

5.       The Installment Payment should be made in accordance with the following
wire transfer instructions:

Bank:

Bank Branch Address:

Account Name:

Account No.:

ABA No.:

The undersigned has executed this Installment Notice this ____ day of
___________, 20____.

OXYGEN BIOTHERAPEUTICS, INC.

By: ________________________________________

Name:

Title:

24

--------------------------------------------------------------------------------